Title: Abigail Adams to John Adams, 28 April 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend

April 28th 1783


At length an opportunity offers after a space of near five Months, of again writing to You. Not a vessel from any port in this state has sailed since Jan’ry, by which I could directly convey you a line. I have written twice by way of Virgina,1 but fear they will never reach you: from you I have lately received several Letters containing the most pleasing intelligence.
“Peace o’er the world her olive Branch extends.” “Hail! Goddess heavenly bright profuse of joy, and pregnant with delight.” The Garb of this favorite of America, is woven of an admirable texture and proves the great skill, wisdom, and abilities, of the Master workmen. It was not fabricated in the Loom of France, nor are the materials english, but they are the product of our own American soil, raised and Nurtured, not by the gentle showers of Heaven, but by the hard Labour and indefatigable industery and firmness of her Sons, and water’d by the Blood of many of them. May its duration be in proportion to its value, and like the Mantle of the prophet descend with blessings to generations yet to come.
And may you my dearest Friend, return to your much loved solitude with the pleasing reflextion of having contributed to the happiness of Millions.
We have not yet received any account of the signing the definitive Treaty, so that no publick rejoiceings have taken place as yet. The 5th article in the Treaty has raised the old spirit against the Tories to such a height that it would be at the risk of their lives should they venture here; it may subside after a while, but I Question whether any state in the union will admit them even for 12 Months. What then would have been the concequence if compensation had been granted them?
Your journal has afforded me and your Friends much pleasure and amusement. You will learn, perhaps from Congress that the journal, you meant for Mr. Jackson; was by some mistake enclosed to the



Minister for foreign affairs; and concequently came before Congress with other publick papers. The Massachussets delegates applied for it, but were refused it. Mr. Jackson was kind enough to wait upon me, and shew me your Letter to him, and the other papers inclosed, and I communicated the journal to him. Mr. Higginson writes that it was moved in congress by Hamilton of Virgina and Wilson of Pensilvana to censure their ministers, for departing from their duty in not adhering to their instructions, and for giving offence to the Court of France, by distrusting their Friendship; they however could not carry their point; it was said the instruction alluded was founded upon Reciprocity, and that the C.V. Comte de Vergennes had not acted upon that principal. When these gentry found that it would not be considerd in the Light in which they wished, they gave out that if no more was said upon that subject, the other would drop. This is all I have been able to collect—my intelligence is very imperfect since Mr. Lovell left congress. Mr. Gerry I believe is determined to go again. I shall then have a Friend and correspondent who will keep me informed. Upon receiving a Letter from you in which you desire me to come to you should you be longer detained abroad, I took the Liberty of writing to Dr. Lee, requesting him to give me the earliest intelligence respecting the acceptance of your resignation. I do not think it will be accepted, by what I have already learnt; if it should not; I shall still feel undetermined what to do. From many of your Letters I was led to suppose you would not return without permission; yet I do not imagine the bare renewal of a former commission would induce you to tarry. I shall not run the risk unless you are appointed minister at the Court of Britain. Mr. Smith is waiting for me to hear from congress. He means to go whether I do or not, but if I do he will take charge of every thing respecting my voyage. Our two sons together with Mr. Cranch’s, are placed in the family of Mr. Shaw. He had one young gentleman before whom he offers this year for Colledg. I doubt not he will contribute every thing in his power towards their instruction and improvement. I last evening received Letters from them, and they appear to be very contented and happy.
With Regard to some domestick affairs which I wrote you about last winter, certain reasons have prevented their proceeding any further—and perhaps it will never again be renewed. I wished to have told you so sooner, but it has not been in my power. Our Friends are all well and desire to be affectionately rememberd to you. Where is our son, I hear no more of him than if he was out of the world. You wrote me in yours of December 4th that he was upon his journey to you, but I have never heard of his arrival.
Need I add how earnestly I long for the day when Heaven will again bless us in the Society of each other. Whether upon European of American ground is yet in the Book of uncertainty, but to feel intirely happy and easy, I believe it must be in our own Republican cottage; with the Simplicity which has ever distinguished it—and your ever affectionate

Portia

 

My dearest Friend

29 April


I last Evening received yours of Febry 18th in which you are explicit with Regard to your return. I shall therefore let Congress renew or create what commission they please, at least wait your further direction tho you should be induced to tarry abroad. I have taken no step as yet with regard to comeing out, except writing to Dr. Lee as mentiond before. Heaven send you safe to your ever affectionate Portia
